EXHIBIT 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges Year Ended January 31, Income before minority interest and income taxes $ Fixed charges Capitalized interest ) - Total earnings $ Interest expense (including capitalized interest) $ Amortized premiums and expenses 53 53 63 Estimated interest within rent expense Total fixed charges $ Ratio of earnings to fixed charges Schedule II-Valuation and Qualifying Accounts Conn's, Inc. Col A Col B Col C Col D Col E Additions Description Balance at Beginning of Period Charged to Costs and Expenses Charged to Other Accounts- Describe Deductions- Describe1 Balance at End of Period Year ended January 31, 2008 Reserves and allowances from asset accounts: Allowance for doubtful accounts $ - ) $ Year ended January 31, 2009 Reserves and allowances from asset accounts: Allowance for doubtful accounts $ - ) $ Year ended January 31, 2010 Reserves and allowances from asset accounts: Allowance for doubtful accounts $ - ) $ 1 Uncollectible accounts written off, net of recoveries
